DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/18/19.  These drawings are objected to.
The drawings are objected to because Figures 1-3 is/are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)). 
Figure 2 is objected to because it is described as a sectional view of Figure 1, but element “1” is missing. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "14" have both been used to designate “heating body” in Figures 1 and 2, respectively.  
Sheets 1-3 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable 
Sheets 1-3 are objected to for having extraneous matter in the form of a docket number in the lower left of each page. 
Figure 3 is objected to for comprising a series of lines without reference characters making it unclear what they are supposed to be (see below). 

    PNG
    media_image1.png
    497
    423
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first electrode” in .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2: recites “the first electrode” without antecedent basis; this claim also recites “connecting wire”, but an electrode is a connecting wire, making it unclear what applicant is attempting to claim because it appears applicant thinks an electrode is something different than an electrically conductive wire. Clarification or correction is requested.  
Claim 3: recites “the first connector”, “the metal wire”, “the third soft tube” all without antecedent basis. This claim also recites “a first elastic metal tube” and “a second elastic metal tube”; however, unless applicant invented an “elastic metal” this language is confusing and contradictory as metals are not elastic materials and elastic is not a metal making it unclear what exactly is being claimed. This claim also recites “the wire” and “the metal wire” are these the same or different and furthermore it is unclear if this is the connecting wire of claim 2 or the wire of claim 1. The term “elastic notches” is also confusing because what type of notch constitutes “an elastic notch” when this is described as being metal which is not an elastic material. This claim also recites “wherein the flexible heating layer is electrically connected to the wire”; however, the wire is illustrated as a separate structure that simply serves as a stabilizer in the curler and has no electrical connections making it unclear what wire is electrically connected to the flexible heating layer in the context of this claim. Clarification or correction is requested.  
Claim 4: this claim repeats the same issues as claim 3 by stating “elastic metal tube” and “elastic notches”. This claim also recites “a second connector” without reciting a first connector making it confusing how many connectors applicant is attempting to claim. This claim recites “a third elastic metal tube” and “a fourth elastic metal tube”, but no first or second metal tubes are set forth in claims 1 or 2 making it confusing how many metal tubes are being claimed with this language. Clarification or correction is requested. 
Claim 5: recites “both ends of the wire…are fixedly mounted with the flexible soft rubber layer”; however, based on applicant’s own disclosure the ends of the wire are fixed to end caps and not to the flexible rubber layer, making it confusing what exactly is being claimed. Clarification or correction is requested.  
Claim 6: this claim recites “the flexible soft rubber layer is provided with a hanging ring”; however, this is not what applicant discloses or illustrates. Instead it appears the soft rubber layer is capped at both ends with two separate end caps that are not part of the “flexible soft rubber layer” and one of these end caps carries a hanging ring that holds the hook making it unclear what exactly is being claimed. Clarification or correction is requested.  
Claim 7: has a period in line 3, but claims are only supposed to have a period at the end of the claim, which  makes it unclear if the sentence after this period is supposed to be included in the claim or not. The second sentence also recites “the end cover” without antecedent basis. This second sentence also recites “the power supply socket is provided with a plug-in hole” but what is the difference between a “power supply socket” and a “plug-in hole”; it would appear these are the same thing which is confusing and unclear because applicant should only use one term consistently throughout the claims to refer to a single feature. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 206272866) in view of Müller (US 5207235).
Claim 1: Su discloses a flexible hair curler (see Fig 1) comprising a heating body (see Fig 1) and a control circuit (3) connected to the heating body, wherein the heating body comprises a first flexible insulating layer (11) [0010], a flexible heating layer (1) [0010-0011] wrapping the first flexible insulating layer, and a second flexible soft rubber insulating layer (2) outside the flexible heating layer with the flexible heating layer being electrically connected to the control circuit because otherwise the device would not work as described. 
Su discloses the invention essentially as claimed except for a central wire in the curler for bending support and a second outer soft flexible rubber layer. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the outer soft rubber layer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). In the instant case providing a second outer rubber layer would be an obvious matter of design choice based on the level of insulation desired. Duplication of the outer soft rubber layer would result in a flexible soft rubber layer outside the second flexible insulating layer as claimed. 
Modified Su discloses the invention essentially as claimed except for a central wire embedded in the center of the curler for bending support. 
Müller, however, teaches a flexible hair curler and specifically teaches providing flexible hair curlers comprising layers of insulation (2 & 5) with a central wire core (4) in order to allow the curler to retain a bent shape when bent into a particular position (Col 4, 53-68). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the curler of modified Su by providing the curler with a central bendable wire core in view of Müller in order to allow the curler to retain a bent shape/position thereby allowing it to remain in the desired shape and position during use without needing to hold the curler in the shape/position. 
Claim 2: modified Su discloses the invention of claim 1 and Su further discloses that the flexible heating layer is electrically connected to the control circuit, which requires the presence of electrically conductive wire between the control circuit and the heating layer and electrically conductive wire is an electrode.
Modified Su discloses the invention essentially as claimed except for explicitly stating that a second end of the heating layer is electrically connected to the control circuit via conductive wire. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the conductive wire, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
Claim 7: Modified Su discloses the device of claim 1 and Su further discloses the flexible soft rubber layer being covered at both ends, thereby constituting “covers at both ends” and one of the ends includes the control circuit embedded therein, as well as indicating that the control circuit end connects to an exterior power cord [0011] which requires the presence of a power supply socket or “plug-in” hole. 
Claims 3-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 206272866) in view of Müller (US 5207235) as applied to claims 1 and 2 above and further in view of Calvert (US 2596837).
Claims 3-4: Modified Su discloses the flexible heating layer being electrically connected to the control circuit through connecting wire and discloses the invention essentially as claimed except for the flexible heating layer including a series of metal tubes serving as connectors for the flexible coiled heating layer to attach to the ends of the curler. 
Calvert, however, teaches a heating element in the form of an insulated tube (1) including an interior chamber housing a flexible coiled heating layer (6) and a pair of end caps (2) closing the tube with each end cap including two metal tubes (see annotations) that serve as connectors and are electrically connected to the flexible heating layer with the metal tubes each including at least one notch (gap between flanges 5 & see annotations) in order to allow for easy replacement of heating element as needed (Col 1, 50-Col 2, 10). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heater/curler of modified Su by providing ends of the curler with the caps as prescribed by Calvert in order to allow for easy replacement of the flexible heating element as needed. The proposed modification would result in the wires also being electrically connected to these metal rings in order to operate as described by Su and would also result in the connectors located on the first flexible insulating layer and in the second flexible insulating layer as claimed. 

    PNG
    media_image2.png
    215
    527
    media_image2.png
    Greyscale

Claims 5-6: Modified Su discloses the invention of claim 1 and discloses the invention essentially as claimed except for the ends of the wire extending from the ends of second flexible insulating layer and fixedly mounted with the tubular flexible soft rubber exterior layer via a hook on the wire and a hanging ring on an end cap of the flexible soft rubber exterior layer. 
Calvert, however, teaches a heating element in the form of an insulated tube (1) including an interior chamber housing a flexible coiled heating layer (6) extending from both ends of the insulating layers (1 & 1a) and a pair of end caps (2) closing the tube with each end cap including a ring that mates with a hook of the flexible coiled heating layer wire in order to allow for easy replacement of heating element as needed (Col 1, 50-Col 2, 10). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heater/curler of modified Su by providing ends of the curler with the caps as prescribed by Calvert in order to allow for easy replacement of the flexible heating element as needed. The proposed modification would result in the wire also extending this length since the proposed modification is to provide the wire extending the entire length of the curler, as best understood. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772